CADES SCHUTTE
A Limited Liability Law Partnership

AMANDA M. JONES                8854-0
NATHANIEL DANG                11102-0
Cades Schutte Building
1000 Bishop Street, Suite 1200
Honolulu, HI 96813-4212
Telephone: (808) 521-9200
Fax: (808) 521-9210
Email: ajones@cades.com
       ndang@cades.com

Attorneys for Defendants
LYNDA DEC and
SHARON LOANDO-MONRO

                 IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

CRAIG S. LYONS,                         No. 1:20-cv-00041-DKW-RT

            Plaintiff,                  DEFENDANTS LYNDA DEC AND
                                        SHARON LOANDO-MONRO’S
      v.                                STATEMENT OF NO OPPOSITION
                                        RE: [6] DEFENDANT ALTRES, INC.’S
LYNDA DEC; SHARON LOANDO-
                                        MOTION TO COMPEL
MONRO; BRANDY SIMPLICITY;
                                        ARBITRATION OF COUNT IV
RICK PAULINO,
                                        (EQUAL PAY ACT CLAIM) AND
            Defendants.                 CONTINGENT MOTION FOR
                                        SUMMARY EVIDENTIARY TRIAL
                                        PURSUANT TO 9 U.S.C. § 4;
                                        CERTIFICATE OF SERVICE



                                        No trial date set.
    DEFENDANTS LYNDA DEC AND SHARON LOANDO-MONRO’S
   STATEMENT OF NO OPPOSITION RE: [6] DEFENDANT ALTRES,
 INC.’S MOTION TO COMPEL ARBITRATION OF COUNT IV (EQUAL
         PAY ACT CLAIM) AND CONTINGENT MOTION FOR
     SUMMARY EVIDENTIARY TRIAL PURSUANT TO 9 U.S.C. § 4

      Defendants Lynda Dec and Sharon Loando-Monro, by and through their

undersigned counsel, hereby submit their statement of no opposition as to

Defendant Altres, Inc.’s Motion to Compel Arbitration of Count IV (Equal Pay Act

Claim) and Contingent Motion for Summary Evidentiary Trial Pursuant to 9 U.S.C.

§ 4, [Dkt. No. 6].



      DATED: Honolulu, Hawai‘i, March 30, 2020.

                                      CADES SCHUTTE
                                      A Limited Liability Law Partnership

                                      /s/ Nathaniel Dang
                                      AMANDA M. JONES
                                      NATHANIEL DANG
                                      Attorneys for Defendants
                                      LYNDA DEC and
                                      SHARON LOANDO-MONRO




                                       -2-
                 IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII


CRAIG S. LYONS,                              CV 20-00041 DKW RT

            Plaintiff,                       CERTIFICATE OF SERVICE

      v.

LYNDA DEC; SHARON LOANDO-
MONRO; BRANDY SIMPLICITY;
RICK PAULINO,

            Defendants.



                          CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on the date noted below, a true and

correct copy of the foregoing document was served upon the following parties by

the method of service indicated below at their last known address:

            Via U.S. Mail

            CRAIG S. LYONS
            P.O. Box 494
            Kihei, Hawaii 96753

            Plaintiff Pro Se
Electronically via CM/ECF

ANDREW L. PEPPER                Andrew.Pepper@JacksonLewis.com
NICOLE K. HUDSPETH              Nicole.Hudspeth@JacksonLewis.com
Jackson Lewis LLLC
1088 Bishop Street
Suite 4100
Honolulu, Hawaii 96813

Attorneys for Unserved Defendant Altres, Inc.


DATED: Honolulu, Hawai‘i, March 30, 2020.

                        CADES SCHUTTE
                        A Limited Liability Law Partnership

                        /s/ Nathaniel Dang
                        AMANDA M. JONES
                        NATHANIEL DANG
                        Attorneys for Defendants
                        LYNDA DEC and
                        SHARON LOANDO-MONRO




                          -2-
